                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                       No. 5:16-CV-88-FL

 MICHELLE MCRAE, Administrator for the            )
 Estate of Kevin Dijon Grissett,                  )
                                                  )
                Plaintiff,                        )
                                                  )         ORDER ON BILL OF COSTS
                v.                                )
                                                  )
 THE TOWN OF HOPE MILLS, et al.                   )
                                                  )
                Defendants.                       )



       This matter is before the clerk on the motion for bill of costs [DE-170] filed by defendants

the Town of Hope Mills, Joel Acciardo, and Jacob Pfeffer. In response, plaintiff filed a Motion

for Disallowance of Costs [DE-172]. For the reasons set forth below, the motion for bill of costs

[DE-160] is granted in part and the motion for disallowance [DE-172] is denied.

                                        BACKGROUND

       Plaintiff initiated this action by filing a complaint in state court. Defendants removed the

action to this court on February 24, 2016 [DE-1]. On April 8, 2016, plaintiff filed a stipulation of

dismissal with prejudice regarding claims against defendants Acciardo and Pfeffer in their official

capacity and claims for punitive damages against defendant Town of Hope Mills [DE-22]. On

March 30, 2018, the court granted defendants' motions for summary judgment in part, and

dismissed the claims against defendants Acciardo and Town of Hope Mills [DE-79]. Certain

claims against defendant Pfeffer proceeded to a trial before a jury, and on February 28, 2019, the

jury returned a verdict in favor of defendant Pfeffer [DE-165]. Judgment was entered in favor of

defendants on March 1, 2019 [DE-167]. Defendants timely filed the motion for bill of costs on
March 15, 2019 [DE-170]. In response, Plaintiff filed the motion for disallowance of costs [DE-·

172].

                                          DISCUSSION

        Defendants seek costs un:der Rule 54(d)(l) as the prevailing party in this action. See Fed.

R. Civ. P. 54(d)(l) ("Unless a federal statute, these rules, or a court order provides otherwise,

costs--0ther than attorney's fees-should be allowed to the prevailing party."). Federal courts

may assess only those costs listed in 28 U.S.C. § 1920. See Arlington Cent. Sch. Bd. of Educ. v.

Murphy, 548 U.S. 291, 301 (2006); Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 441-

42 (1987), superseded on other grounds by statute, 42 U.S.C. § 1988. Local Civil Rule 54.l

"further refines the scope ofrecoverable costs." Earp v. Novartis Pharmaceuticals Corp., No. 5:11-

CV-680-D, 2014 WL 4105678, at *l (E.D.N.C. Aug. 19, 2014). In this case, defendants seek

recovery of $4,710.95 in costs from plaintiff.

        Plaintiff opposes the bill of costs in its entirety on equitable grounds, arguing that costs

should be denied because of defendants' misconduct, her inability to pay costs, the difficulty of

the case, and the potential chilling effect to civil rights plaintiffs. These equitable concerns go

beyond the clerks' authority in ruling on a motion for bill of costs. See Taniguchi v. Kan Pacific

Saipan, Ltd.,_ U.S._, 132 S. Ct. l997, 2006 (2012) (describing the taxation of costs by the

clerk as a "clerical matter"). Plaintiff may raise these equitable arguments in a motion for the court

to review the taxation of costs pursuant to Fed. R. Civ. P. 54(c).

        Regarding the specific costs, defendants seek $2,135.97 for transcript costs, $251.50 in

copying costs, and $2,323.48 in costs for witnesses. Plaintiff raises specific objections to each

category of claimed costs.




                                                  2
       As to the transcript costs, fees for printed or electronically recorded transcripts necessarily

obtained for use in the case may be taxed as costs. 28 U.S.C. § 1920(2). Defendants submit

invoices for the transcript of the January 7, 2019 Daubert hearing and the deposition transcripts of

defendant Pfeffer, defendant Acciardo, witness Anthony Day, and plaintiffs proffered expert

witness Steven Howard. Plaintiff contends that because many of the deposition transcripts were

not used at trial, the transcripts cannot be characterized as "necessarily obtained for use in the

litigation." 28 U.S.C. § 1920(2). This argument is unavailing. "It is not necessary for depositions

to be used in trial or dispositive motion for a party to recover those costs." Ray Commc'ns, Inc. v.

Clear Channel Commc'ns, No. 2:08-CV-24-BO, 2011 WL 3207805, at *3 (E.D.N.C. July 26,

2011). Rather, in the Fourth Circuit the costs of a deposition transcript are generally recoverable

"when the taking of a deposition is reasonably necessary at the time of its taking." LaVay Corp.

v. Dominion Fed. Sav. & Loan Assoc., 830 F.2d 522, 528 (4th Cir. 1987). Here, the challenged

transcripts were of depositions of parties to the case or witnesses who testified at trial, and many

were attached as exhibits to either the motions for summary judgment or motions in limine. The

clerk finds that each of the challenged deposition transcripts and the transcript of the Daubert

hearing were necessary for use in the case.

       Nevertheless, defendants' request for fees for the deposition transcripts include fees for

exhibit copies and postage and handling. This court has construed 28 U.S.C. § 1920(2) and Local

Civil Rule 54.1 as not encompassing these charges. See Dutton v. Wal-Mart Stores East. L.P., No.

4:11-CV-94-BO, 2015 WL 1643025, at *2 (E.D.N.C. March 13, 2015) ("In construing 28 U.S.C.

§ 1920 and Local Civil Rule 54.1, this court has also denied fees for copies of deposition exhibits,

read and sign, rough drafts, litigation support packages, ASCII disks, shipping, handling and

expedited processing."); Nwaebube v. Employ't Sec. Comm'n ofN.C., No. 5:09-CV-395-F, 2012


                                                 3
WL 3643667, at *1 (E.D.N.C. Aug. 21, 2012) (disallowing costs of exhibit copies). Accordingly,

defendants are entitled to costs in the amount of $2,067.45 1 for transcripts pursuant to§ 1920(2).

         Defendants also seek $251.50 in exemplification and copy costs. "Fees for exemplification

and the costs of making copies of any materials where the copies are necessarily obtained for use

in the case" may be taxed as costs. 28 U.S.C. § 1920(4). "The concept of necessity for use in the

case connotes something more than convenience· .... " Har-Tzion v. Waves Surf & Sport, Inc.,

No. 7:08-CV-137-D, 2011 WL 3421323, at *3 (E.D.N.C. Aug. 4, 2011) (quoting Cherry, 186

F.3d at 449). "Copying costs are allowable if used as court exhibits, or if furnished to the court or

opposing counsel." PCS Phosphate Co., Inc. v. Norfolk S. Corp .. No. 4:05-CV-55-D, 2008 WL

1901941, at *1 (E.D.N.C. Apr. 29, 2008) (citing Bd. ofDirs. Water's Edge v. Anden Group. 135

F.R.D. 129, 138-39 (E.D. Va. 1991)). However, the cost of copies made solely forthe convenience

of counsel is generally not taxable under 28 U.S.C. § 1920(4). Fells v. Virginia Dept. of Transp.,

605 F. Supp. 2d 740, 743 (E.D. Va. 2009) (citing Thomas v. Treasury Mgmt. Ass'n. Inc., 158

F.R.D. 364, 372 (D. Md. 1994)). "The burden is on the party seeking recovery of photocopying

costs to demonstrate the reasons for each copying charge." Kelley v. Int'l Bhd. of Teamsters, Local

Union 71. No. 4:11-CV-1268-RBH, 2014 WL 1366038, at *3 (D.S.C. Apr. 7, 2014) (quoting

Ford v. Zalco Realty, Inc., 708 F. Supp. 2d 558, 563 (E.D. Va. 2010)). In this case, defendants

submitted no supporting documentation for these requested costs, and therefore have not met their

burden of showing that the requested costs-are taxable under§ 1920(4). These costs are therefore

disallowed.




1
  These costs include (1) $294.15 for the transcript of Pfeffer's deposition; (2) $94.35 for the transcript of Day's
deposition; (3)$117.00 for the transcript of Acciardo's deposition, (4) $344.60 for the transcript of the first
deposition of Steven Howard, (5) $892.50 for the transcript of the second deposition of Steven Howard, and (6)
$324.85 for the transcript of the Daubert hearing.

                                                           4
       Finally, defendants seek witness fees for witnesses John Combs and Ruth Winecker. Under

§ 1920(3), a court may tax "fees and disbursements for printing and witnesses." "The witness fee

specified in§ 1920(3) is defined in 28 U.S.C. § 1821." Crawford Fitting Co. v. J.T. Gibbons, Inc.,

482 U.S. 437, 440 (1987). Section 1821(b) requires that "[a] witness shall be paid an attendance

fee of $40 per day for each day's attendance." Additionally, Section 1821 provides for a mileage

allowance based on the rate for official government travel in effect at the time the travel took place

as set by the General Services Administration. See 28 U.S.C. § 1821(c)(1)(2). Here, defendants

seek the statutory witness fee and mileage for the attendance of both Combs and Winecker at trial,

which the clerk allows. Defendants also seek, however, costs for the consulting fee charged by

Combs, who served as an expert witness, in the amount of $1,950.00. Such costs are not taxable
                 ?
under 1920(3) or§ 1821 and are therefore disallowed. See Peterson v. Midgette, No. 2:12-CV-

60-D, 2015 WL 7681257 at *4 (E.D.N.C. Nov. 25, 2015) (finding that a prevailing party was not

entitled to recover the expert witness fees the party incurred, but only entitled to the statutorily

mandated $40.00 per witness). Accordingly, defendant's request for witness fees is granted in

part, and fees in the amount of $373.48 are taxed pursuant to 28 U.S.C. § 1920(3).




                                                 5
                                            CONCLUSION

       In summary, defendants' motion for bill of costs [DE-167] is GRANTED in part and

plaintiffs motion for disallowance [DE-170] is DENIED. As the prevailing parties in this action,

defendants the Town of Hope Mills, Joel Acciardo, and Jacob Pfeffer are awarded (1) $2067.45 in

costs pursuant to § 1920(2) and (2) $373.48 in costs pursuant to § 1920(3). Total costs in the

amount of $2,440.93 are taxed against plaintiff and shall be included in the judgment.

       SO ORDERED. This the~day of February, 2020.



                                                            Peter A. Moore, Jr.
                                                            Clerk of Court




                                               6
